OPINION
PER CURIAM:
Appellants, Altha Mae Alexander and Harold Delmer Ludington, hereinafter referred to as defendants, were charged, tried and convicted in the District Court of Oklahoma County, Oklahoma, for the offense of Procuring, Counseling or Assisting a Person to Lewdly Expose Herself in violation of 21 O.S.1971, § 1021(2). The punishment of each defendant was fixed at a fine of three thousand dollars ($3,000) and a term of imprisonment of two (2) years, with the sentence of imprisonment imposed against defendant Altha Mae Alexander being suspended.
This case arises out of the same incident set out fully in our opinion dated the 13th day of June 1973 and styled Haines v. State, 512 P.2d 820. In the Haines case this Court reversed the conviction of Susanne Marie Haines for indecent exposure with directions to dismiss.
As the conviction of the person allegedly counseled and assisted in the instant case has been heretofore reversed, it is the opinion of this Court that the conviction of defendants herein must necessarily be reversed. Therefore, for the reasons set out above, the judgment is accordingly reversed with directions to dismiss.